ORDER

PER CURIAM.
Appellant Laron Crenshaw (“Cren-shaw”) appeals from the judgment of the trial court convicting and sentencing him of one count of the class C felony of unlawful possession of a firearm, Section 571.070, and one count of the class A misdemeanor of resisting a-lawful stop, Section 575.150. On appeal, Crenshaw contends that Section 571.070, which prohibits felons from possessing firearms, is unconstitutional.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).